Cole, 3.
The attachment issued in this cause cannot be sustained.
The material grounds, in favor of the issuance of the writ, arc that Baillio left .the State, had no house in the parish of his residence, and no property but that attached.
It appears, he left the parish of Rapides on the 1st of January, and the attachment was made on the 12th of the same month.
At the expiration of two months he returned.
It is not established that he intended to leave permanently the State ; besides, he was born and has always lived in the parish of Rapides.
The affidavit is not per se proof of permanent departure. It is a sufficient basis for the issuance .of the writ of attachment; but the writ will be set aside if it appears, on the trial, to have been obtained without sufficient cause.
Attachment is a harsh remedy, and can only issue in the particular cases provided by law.
It is not alone a sufficient reason to justify the writ, that the debtor, who happens to be absent, has no other property but what is attached.
Judgment affirmed, with costs of appeal.